DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  it is suggested to remove the ‘of’ in the limitation “any of two of the plurality” found in line 9. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regards to claim 2, the claim states “the die attaching surface” it is unclear if this limitation is intending to refer to the plurality of die attaching surface, one of the die attaching surfaces, or one of the any two die attaching surfaces set forth in claim 1. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as referencing the two of the plurality of die attaching surfaces.
With regards to claim 4, the claim states “at least a first pair of dies and a second pair of dies” it is unclear if this is in addition the die attached to each of the roll axes or if the limitation is further defining 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihara (JP 2008238218A).
In reference to claim 1, Nishihara discloses a forging roll device comprising of a pair of roll axes (2) which are provided so that an axis center of each of the roll axes are parallel to each other and in which a die (Ma, Mb) is attached to each of the roll axes, and a material holder/conveyor (10) which conveys a held shaping target material (S) [see paragraph 0021] between the pair of roll axes (2), wherein each one of the pair of roll axes includes a plurality of die attaching surfaces positioned in a circumferential direction [see paragraph 0015], and an outer circumferential surface between any two (D) of the plurality of die attaching surfaces in each one of the pair of roll axes (2) is closer to a planar surface than a cylindrical surface with the axis center as the center [see paragraph 0022].
In reference to claim 2, the two (D) of the plurality of die attaching surface is a shape including a planar surface, as seen in figure 1.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara.
In reference to claim 4, Nishihara further discloses a servomotor (3) which rotates the pair of roll axes [see figure 3; paragraph 0013], wherein at least a first pair of dies (Ma1, Mb1) and a second pair of dies (Ma2, Mb2) are attached to the pair of roll axes (2), and the servomotor is controlled to rotate the pair of roll axes (2) so that the first pair of dies (Ma1, Mb1) face each other, the outer circumferential surfaces shaped like the planar surface in each one of the pair of roll axes face each other, and the second pair of dies (Mb1, Mb2) face each other, in order, and in coordination with a rotation of the pair of roll axes (2), the material conveyor is controlled to advance to or retreat from a space between the outer circumferential surfaces (D) shaped like the planar surface in each one of the pair of roll axes (2) and convey the shaping target material between the first pair of dies (Ma1, Mb1) and then to convey the shaping target material (S) between the second pair of dies (Ma2, Mb2) [see figure 4; paragraphs 0024-0026]
Nishihara discloses a synchronization between rotation of the rolls and movement of the material conveyor (10) [see paragraph 0034] but fails to disclose a controller that performs the controlling of the servomotor and material conveyor. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the device of Nishihara inherently is provided with a controller, given the disclosure of Nishihara of the servomotor and the material conveyor being synchronized to perform a rolling of the shaping target material. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,561,240 to Schey and US 3,170,343 to Gauriat both disclose roll axes with die attaching surfaces and dies for roll forging a material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725